DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward H. Green, III on May 17, 2022.

The application has been amended as follows: 
Regarding claim 34 line 1, the claim element “claim 32” is replaced with ---claim 29---.
Regarding claim 48 line 1, the claim element “claim 46” is replaced with ---claim 43---.

Response to Arguments
Applicant’s arguments, see pages 9-16 of the Remarks, filed May 5, 2022, with respect to 35 USC §103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 29-31, 34-45, and 48 are allowed and are re-numbered as claims 1-16, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 29 and similarly recited in claim 43, implementing link aggregation of the plurality of communication links in the AG for a plurality of data flows, each data flow comprising a succession of data segments, by transmitting each successive data segment of a given data flow via any available link of the aggregated communication links;
for a certain data segment,
identifying a subset of available communication links, out of the plurality of communication links, which are available for transmission of the certain data segment within a current time period;
if a communication link used for transmission of a most recently transmitted data segment of a certain data flow comprising the certain data segment is in the subset of available communication links, selecting that communication link, and otherwise, selecting any communication link comprised in the subset of available communication links;
determining a risk of reordering of data segments within the certain data flow, where the risk is associated with transmitting the certain data segment via the selected communication link, based on its link characteristics; and
buffering the certain data segment until the risk of reordering satisfies a predetermined criteria, prior to transmitting the certain data segment via the selected communication link.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/17/2022